DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-13, 15-21, 23, and 27-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation “a portion of the fluid flow path” in line 2.  There is insufficient antecedent basis for this limitation in the claim. “one or more portions of the fluid flow path” is cited in the amended claim 1 Appropriate correction/clarification is required. For the purpose of examination, the above limitation will be interpreted as “ the one or more portions of the fluid flow path”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-5, 7-10, 12-13, 15, 17-20, and 29-31 are rejected under 35 U.S.C. 103 as obvious over Kim et al (PG-PUB US 2007/0163934) in view of Dhiman et al (PG-PUB US 2019/0225509).
Regarding claim 1, Kim et al disclose a UV disinfection device (ABSTRACT). The apparatus comprises
(1) an enclosed body 231 for introducing water from an inlet 231a and discharging water from an outlet 233, wherein water flows from the inlet 231a to the outlet 33 (i.e. a housing comprising…an inlet…, and an outlet…,, Figures 5-8, paragraphs [0043]- [0045]); 
(2) an ultraviolet ray generator 235 (i.e. one or more UV light source…, Figures 5-8, paragraphs [0027] & [0044]), and
(3) a waterway extension unit 238 made of UV transparent material of quartz, wherein the waterway extension unit 238 allows water to flow upwardly and then downwardly, hence doubling the sterilization power (i.e. one or more baffles… a first direction…, …a second direction opposite the first direction…, so that the fluid…undergoes disinfection….., Figures 5-8, paragraph [0045]).
It should be noted that “one or more baffles” does not recite any additional structure and will be interpreted as “a barrier/dividing/diverging structure along a fluid path”. The waterway extension unit 238 is a barrier/dividing/diverging structure along the water flowing path, reading on “one or more baffles”.
Kim teaches that the UV light is generated from the ultraviolet ray generator 235 (paragraphs [0027] & [0044]), but does not teach one or more light -emitting diodes for generating UV light. However, Dhiman et al disclose a UV disinfection device (ABSTRACT). Dhiman teaches that an array of UVLEDs 38 is provided for generating UV lights (Figures 1-3, paragraphs [0022] & [0025]). Dhiman further indicates that the UVLEDs are structured and positioned to dissipate the heat generated by the UVLEDs to the fluid (paragraphs [0042] – [0043]).. Therefore, it would be obvious for one having ordinary skill in the art to utilize the UVLEDs as suggested by Dhiman in order to dissipate the heat generated by the light source within the device of Kim..
Furthermore, the teaching of Dhiman shows that utilizing an array of UVLEDs is an equivalent light generating device in a UV disinfection device. Therefore, it is within ordinary skill in the art to utilize an array of UVLEDs for generating UV light because it is an art-recognized equivalent.
Regarding claim 3, Dhiman teaches that the UVLEDs are mounted on a printed circuit board which is in thermal contact with a lower housing 60 along the flow path 70 (i.e. substrate…, conductive member…, Figure 7, paragraphs [0040] & [0042]).
Regarding claim 4,  Dhiman teaches that the UVLEDs are mounted on a printed circuit board which is in thermal contact with a lower housing 60 to dissipate the heat generated by the UVLEDs to the fluid (Figure 7, paragraphs [0040] & [0042]). Since the device of Kim/Dhiman comprises substantially the same structures as claimed, it is fully capable of performing the claimed functions.
Regarding claim 5, Dhiman teaches different power level with different flow rate (EXAMPLE 1).
Regarding claim 7, Kim teaches that the waterway extension unit 238 defines two annular spaces (Figures 5-8). Dhiman teaches at least an annular space 44 (i.e. annular space…, Figures 1-3, paragraph [0022]).
 Regarding claims 8-10, Kim teaches that the waterway extension unit 238 allows water to flow upwardly and then downwardly (Figures 5-8, paragraph [0045]). Dhiman teaches that the fluid flows from the annular space 44  to the annular space 36, going in a reversed direction (Figures 1-3, paragraph [0022]).
Regarding claims 12 and 13, Dhiman teaches that the fluid flows along the lower housing 60 where the UV light could not radiate the fluid and the upper housing 62 where the UV light can radiate the fluid  (Figure 7, paragraphs [0039] – [0043]).
Regarding claim 15,  Dhiman teaches that a UV transparent quartz 64 is provided in front of the UVLEDs 38 and an aluminum foil is placed between the quartz 64 and the emitters 38 (Figures 7-8, paragraphs [0039] – [0043]).
Regarding claim 17, Dhiman teaches that the aluminum foil is in contact with the quartz 64 and the emitter 38 (Figure 8, paragraph [0043]).
Regarding claim 18, Dhiman teaches that the fluid flows along the surface of the quartz through the ports 74 (Figures 7 -8, paragraph [0041]).
Regarding claim 19, Dhiman teaches that the inlet 22 is off-set from the array of UVLEDs 38 (Figures 1-3).
Regarding claim 20, Dhiman teaches that UV reflective material is provided with the housing 12 for reflecting UV light (paragraph [0024]). 
Regarding claim 29, Dhiman teaches that the lower housing is provided for dissipating the heat generated from the UVLEDs (paragraphs [0042]).
Regarding claims 30 and 31, Dhiman does not teach any inlet/outlet for receiving coolant or additional heat sink (paragraph [0042]).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (PG-PUB US 2007/0163934) and Dhiman et al (PG-PUB US 2019/0225509) as applied to claim15 above, and further in view of Janssen (PG-PUB US 2020/0009279).
 Regarding claim 16, Dhiman teaches that an aluminum foil is provided for reflecting UV light (Figures 7-8, paragraph [0043]), but Kim/Dhiman does not teach the reflector in a form of foam. However, Janssen discloses a UV disinfecting device (ABSTRACT). Janssen teaches that a foam may be used for reflecting UV light within the device (paragraph [0036]). The teaching of Janssen shows that an aluminum foam is an equivalent reflecting element in a UV disinfecting device. Therefore, it would be obvious for one having ordinary skill in the art to utilize a conductive foam as a reflecting element because it is an art-recognized equivalent.
Claims 21, 23, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (PG-PUB US 2007/0163934) and Dhiman et al (PG-PUB US 2019/0225509) as applied to claim1 above, and further in view of Engel et al (PG-PUB US  2010/0044319).
Regarding claim 21, Kim/Dhiman does not teach a controller provided for controlling the UVLED. However, Engel et al disclose a UV disinfecting device (ABSTRACT). Engel teaches that the device comprises UV lamps 10 coupled to a control unit 12 for controlling the operation of the device (Figures1-4, paragraphs [0066], [0068] – [0069], & [0074]). Therefore, it would be obvious for one having ordinary skill in the art to include a controller coupled to the UV lamp as suggested by Engel in order to properly control the operation within the device of Kim/Dhiman.
Regarding claim 23, Engel teaches n alarm 40 in repose to the operating status of the device (Figure 5, paragraph [0075]).
Regarding claim 27, Kim/Dhiman does not teach a sensor for detecting the intensity of the UV light. However, Engel et al disclose a UV disinfecting device (ABSTRACT). Engel teaches that the device comprises UV lamps 10 coupled to sensors 22 for monitoring the intensity of the UV light for properly operating the device (Figures1-4, paragraphs [0069], & [0074]). Therefore, it would be obvious for one having ordinary skill in the art to include a sensor coupled to the UV lamp as suggested by Engel in order to properly operate the device of Kim/Dhiman.
  Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (PG-PUB US 2007/0163934) and Dhiman et al (PG-PUB US 2019/0225509) as applied to claim1 above, and further in view of Kobayashi et al (PG-PUB US 2011/0150707).
Regarding claim 28, Dhiman teaches various flow rate of the fluid (EXAMPLE 1), but Kim/Dhiman does not teach a flow sensor. However, Kobayashi et al disclose a UV disinfecting device (ABSTRACT). Kobayashi teaches that the device comprises UV lamps coupled to a flow meter 13 for controlling the flow of water (Figure 4, paragraphs [0027] & [0029]).  Therefore, it would be obvious for one having ordinary skill in the art to include a flow meter as suggested by Engel in order to properly operate the device of Kim/Dhiman.
Response to Arguments
Applicant’s arguments have been considered but are moot in light of the applicant’s amendments..
Conclusion
Claims 1, 3-5, 7-10, 12-13, 15-21, 23, and 27-31 are rejected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIUYU TAI whose telephone number is (571)270-1855. The examiner can normally be reached Mon.-Fri. 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIUYU TAI/Primary Examiner, Art Unit 1795